Case 19-13273-VFP            Doc 366       Filed 01/30/20 Entered 01/30/20 12:07:52                     Desc Main
                                          Document      Page 1 of 3



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in compliance with D.N.J. LBR 9004-1(b)
                                                                               Order Filed on January 30, 2020
 MORRIS S. BAUER                                                               by Clerk
 MELISSA A. PEÑA                                                               U.S. Bankruptcy Court
                                                                               District of New Jersey
 NORRIS McLAUGHLIN, P.A.
 400 Crossing Boulevard, 8th Floor
 P.O. Box 5933
 Bridgewater, New Jersey 08807
 (908) 722-0700
 msbauer@norris-law.com
 mapena@norris-law.com
 Counsel for the Debtors/Debtors-in-Possession

 In re:                                                            Chapter 11

 IMMUNE PHARMACEUTICALS INC., et al.,                              Case No. 19-13273 (VFP)

                           Debtors.1                               Hon. Vincent F. Papalia

      ORDER APPROVING IMMUNE PHARMACEUTICALS INC.’S LIMITED USE OF
       SALE PROCEEDS FROM ALEXION TRANSACTION HELD IN THE UNITED
     STATES IN ESCROW WITH DEBTORS COUNSEL FOR SPECIFIED PURPOSES AS
     SET FORTH HEREIN PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE

          The relief set forth on the following page, numbered two (2) and three (3), is hereby

 ORDERED.




 DATED: January 30, 2020




 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630).
Case 19-13273-VFP         Doc 366    Filed 01/30/20 Entered 01/30/20 12:07:52          Desc Main
                                    Document      Page 2 of 3
 Page 2 of 3
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: ORDER APPROVING IMMUNE PHARMACEUTICALS INC.’S LIMITED USE OF
                   SALE PROCEEDS FROM ALEXION TRANSACTION HELD IN THE UNITED STATES
                   WITH DEBTORS COUNSEL FOR SPECIFIED PURPOSES AS SET FORTH HEREIN
                   PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE


          This matter, having been opened to the Court by Norris McLaughlin, P.A., counsel for

 the above-captioned debtors and debtors-in-possession (the “Debtors”), upon the Motion of the

 Debtors for the entry of an Order Approving Immune Pharmaceuticals Inc.’s Limited Use Of

 Sale Proceeds From Alexion Transaction Held In The United States With Debtors Counsel For

 Specified Purposes As Set Forth Herein Pursuant To Section 363 Of The Bankruptcy Code and

 for such other and further relief as the Court deems just and proper (the “Motion”); and it

 appearing that Discover Growth Fund LLC (“Discover”) having filed an objection to the Motion

 and further by way of the objection requesting adequate protection; and good and sufficient

 notice of the Motion having been provided; and the Court having considered the moving papers

 and the opposition thereto, and the arguments of counsel, if any; and the Court having

 determined that good cause exists for the entry of this Order; and the Court having reviewed the

 objection of the Creditors’ Committee to the proposed form of Order and the reply of Discover,

 as well as the recording of the December 17, 2019 hearing,

          IT IS ORDERED as follows:

          1.     The Motion is Granted as set forth herein.

          2.     Debtors counsel be and hereby is authorized to disburse $35,000 of the Escrowed

 Proceeds to the debtor-in-possession bank account of Immune Pharmaceuticals Inc. (the

 “Immune Debtor”).

          3.     The Immune Debtor is authorized to pay $385.14 to its bank to satisfy the current

 overdraft.




                                                  2
 10579585-1
Case 19-13273-VFP        Doc 366     Filed 01/30/20 Entered 01/30/20 12:07:52         Desc Main
                                    Document      Page 3 of 3
 Page 3 of 3
 Debtor:           Immune Pharmaceuticals Inc., et al.
 Case No.:         19-13273 (VFP)
 Caption of Order: ORDER APPROVING IMMUNE PHARMACEUTICALS INC.’S LIMITED USE OF
                   SALE PROCEEDS FROM ALEXION TRANSACTION HELD IN THE UNITED STATES
                   WITH DEBTORS COUNSEL FOR SPECIFIED PURPOSES AS SET FORTH HEREIN
                   PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE

          4.    The Immune Debtor is authorized to pay $336.00 to its email and web hosting

 contractor.

          5.    The Immune Debtor is authorized and directed to pay $6,187.91 to the Office of

 the United States Trustee outstanding quarterly fees relating to all Debtors.

          6.    The Immune Debtor is authorized to pay $25,000 to Gary Rabin relating to his

 post-petition compensation, which said amount includes any employer and employee tax

 obligations and other applicable required deductions as the case may be.

          7.    Any remaining balance shall be used to pay future fees due and owing to the

 United States Trustee and any other necessary expenses; provided that Committee and Discover

 written consent thereto has been obtained prior to issuance of such payment. Absent consent

 from the Committee and Discover, distributions can only be made by Court Order.

          8.    The Immune Debtor is directed to disburse $35,000 of the Escrowed Proceeds to

 Discover by way of a wire transfer to the Discover’s counsel, Gibbons, P.C., attorney trust

 account to be held in escrow as adequate protection for Discover (the “Discover Escrow”).

          9.    In the event that the Immune Debtor fails to provide alternative adequate

 protection to Discover on or before June 14, 2020, then the Discover Escrow shall be released to

 Discover.




                                                  3
 10579585-1
